DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary Amendment
The preliminary amendment filed on 8/26/2020 has been entered.   
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over LIU et al. (US 2021/0020274).
With regard claim 1, LIU et al. discloses a method, comprising: 
collecting, via a secondary wireless device (Fig.1 element 120 and para.74, where the medical device management apparatus 120 is considered as that of the secondary wireless device) disposed in a same spatial region as a 
analyzing the plurality of multivariate wireless data points with an artificially intelligent search algorithm to estimate a location of the primary wireless device within the spatial region (Fig.1 element 130 and para.81 and Fig.2 element 230 and para.85, where the error handler 230 determines an error location of the error on the data path, and develops an error correction based on the error location); 
generating directional instructions guiding a user to the estimated location of the primary wireless device (para.21, where the error handler may interpret the mismatch due to the lack of check-out as an error and determine the medical device as error location.  The error handler may indicate this error and develop an error correction, e.g. by alerting a listed service operator to attend to the faulty medical device, thereby assisting the service operator to immediately correct the fault.); and 
providing, via the secondary wireless device, the directional instructions to the user (para.21, where indication may be to a user of the system to avoid the 
LIU et al. discloses all of the subject matter as described in the above paragraph except for specifically teaching the data points is a wireless data points.
However, It wouid have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claimed invention to make the wire-connected component to a wireless connected component, since it has been held that making a device portable or movable (wireless) without producing any new and unexpected result involves only routine skill in the art. In re Lindberg, 93 USPQ 23 (CCPA 1952). 
With regard claim 6, LIU et al. further discloses automatically determining that the primary wireless device has been misplaced (para.21, where the error handler may interpret the mismatch due to the lack of check-out as an error and determine the medical device as error location.  The error handler may indicate this error and develop an error correction, e.g. by alerting a listed service operator to attend to the faulty medical device, thereby assisting the service operator to immediately correct the fault.); and automatically initiating the collecting of the plurality of multivariate wireless data points associated with a direct wireless link between the primary wireless device and the secondary wireless device (para.11 and 75, where the medical device management 
With regard claim 8, LIU et al. further discloses analyzing the plurality of multivariate wireless data points at the secondary wireless device (Fig.1 elements 171-177 and para.11 and 78, where the check points are considered as that of data points).
With regard claim 10, LIU et al. further discloses wherein providing directional instructions guiding the user to the estimated location of the primary wireless device includes: providing the user with an indication of the estimated location (para.21, where the error handler may indicate this error and develop an error correction, e.g. by alerting a listed service operator to attend to the faulty medical device, thereby assisting the service operator to immediately correct the fault.).
Allowable Subject Matter
Claims 15-20 are allowed.
Claims 2-5, 7, 9 and 11-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome the objection(s) set forth in this Office action and rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Examiner's Note: Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicants. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as 
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ted M. Wang whose telephone number is 571-272-3053.  The examiner can normally be reached on M-F, 7:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on 571-272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Ted M Wang/
Primary Examiner, Art Unit 2633